DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims 1 – 4, 6 - 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Sinha does not teach the terminal device comprises an in-vehicle terminal device (Amendment, pages 8, 9).

Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1- 3, 7 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US PAP 2014/0365226) in view Kirazci et al. (US PAP 2018/0190274).
As per claim 1, Sinha teaches an assistance device comprising:
an acquisitor configured to acquire user-side information including input information input using voice or text by a user from a terminal device of the user (“A speech input containing a request is received from a user”; Abstract);
a plurality of interfaces configured to perform an operation for a work reservation (“the digital assistant client module 264 also elicits additional input from the user via a 
an intermediary unit configured to perform intention estimation of input information included in the user-side information acquired by the acquisitor, to generate the plurality of interfaces selectively and control the plurality of generated interfaces in parallel on the basis of a result of the intention estimation, to autonomously perform communication for a work reservation intended by the user, and to provide a response regarding whether a work reservation is possible in the plurality of interfaces to the terminal device of the user (“the digital assistant should determine the user's 
intent (e.g., that the user wants to make restaurant reservations), and perform 
the actions necessary to reserve a table in accordance with the user's request…send the necessary parameters of the reservation (e.g., time, date, party size) to the online reservation interface in a format according to the API of the online reservation service”; paragraphs 7, 76).
	However, Sinha does not specifically teach the terminal device comprises an in-vehicle terminal device.
	Kirazci et al. disclose that the client device 106 may be, for example, a standalone voice-activated speaker device, a desktop computing device, a laptop computing device, a tablet computing device, a mobile phone computing device, a computing device of a vehicle of the user (e.g., an in-vehicle communications system, an in-vehicle entertainment system, an in-vehicle navigation system)[paragraph 41].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use an in-vehicle terminal device as taught by Kirazci et 

	As per claim 2, Sinha further discloses the interface performs the operation for a work reservation in different ways depending on the other party, and the intermediary unit returns a response that does not cause the terminal device to recognize differences in aspects of the interface by performing the same level of structuring processing on feedback from the interface (“When requested by the task flow processing module 336, the service processing module 338 can establish a network connection with the online reservation service using the web address stored in the service model, and send the necessary parameters of the reservation (e.g., time, date, party size) to the online reservation interface in a format according to the API of the online reservation service.”;  paragraphs 36, 94).

	As per claim 3, Sinha further discloses the user-side information acquired by the acquisitor includes positional information or traveling direction of the terminal device, and the assistance device further comprising a refiner configured to narrow down a target to be accessed by the interface on the basis of the positional information or traveling direction of the terminal device acquired by the acquisitor (“if the 
user requested a sushi restaurant "near me," the natural language processing 
module 332 populates a [location] parameter in the structured query with GPS 
coordinates from the user device 104.” paragraph 88).


by a computer, acquiring user-side information including input information input using voice or text by a user from a terminal device of the user; performing an intention estimation of input information included in the acquired user-side information; controlling an interface that performs an operation for a work reservation on the basis of a result of the intention estimation; and realizing a work reservation intended by the user (“the digital assistant should determine the user's intent (e.g., that the user wants to make restaurant reservations), and perform the actions necessary to reserve a table in accordance with the user's request…send the necessary parameters of the reservation (e.g., time, date, party size) to the online reservation interface in a format according to the API of the online reservation service”; paragraphs 7, 76).
However, Sinha does not specifically teach the terminal device comprises an in-vehicle terminal device.
Kirazci et al. disclose that the client device 106 may be, for example, a standalone voice-activated speaker device, a desktop computing device, a laptop computing device, a tablet computing device, a mobile phone computing device, a computing device of a vehicle of the user (e.g., an in-vehicle communications system, an in-vehicle entertainment system, an in-vehicle navigation system)[paragraph 41].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use an in-vehicle terminal device as taught by Kirazci et al., because that would help the automated assistant 110 manage communications with each of the multiple devices via different sessions (paragraph 43, lines 3, 4).


an acquisitor configured to acquire user-side information including input information input by a user (“A speech input containing a request is received from a user”; Abstract);
an environment information reference unit configured to refer to environment information corresponding to the user (paragraph 51);
a task planning unit configured to plan a task based on the user-side information and the environment information; a request generator configured to generate a plurality of service requests based on the task; a service provider information reference unit configured to refer to a plurality of pieces of service provider information corresponding to the service request (“identifying a task flow with steps and parameters designed to accomplish the inferred user intent”; paragraphs 32, 33); and
an intermediary unit configured to selectively generate an interface to a plurality of service providers, to control the plurality of generated interfaces simultaneously, and to control an output to a terminal of the user based on a response from the plurality of service providers corresponding to the service request (“the digital assistant should determine the user's intent (e.g., that the user wants to make restaurant reservations), and perform the actions necessary to reserve a table in accordance with the user's request…send the necessary parameters of the reservation (e.g., time, date, party size) to the online reservation interface in a format according to the API of the online reservation service”; paragraphs 7, 76).
However, Sinha does not specifically teach the terminal device comprises an in-vehicle terminal device.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use an in-vehicle terminal device as taught by Kirazci et al., because that would help the automated assistant 110 manage communications with each of the multiple devices via different sessions (paragraph 43, lines 3, 4).

As per claim 10, Sinha further discloses the environment information includes action history information associated with identification information of the user (“additional factors are considered in selecting the node as well, such as whether the digital assistant has previously correctly interpreted a similar request from a user.” paragraphs 83, 110).

As per claim 11, Sinha further discloses the action history information includes a positional information history or a traveling direction of the user (“if the user requested a sushi restaurant "near me," the natural language processing module 332 populates a [location] parameter in the structured query with GPS coordinates from the user device 104.” paragraph 88).



As per claim 13, Sinha further discloses the intermediary unit assigns the plurality of interfaces to the service provider based on identification information of the service provider (“the digital assistant client module 264 also elicits additional input from the user via a natural language dialogue or other user interfaces upon request by the digital assistant server 106.”; paragraphs 53; 93).

As per claim 14, Sinha further discloses the environment information includes voice call identification information of the user, and the plurality of interfaces include a voice call interface that executes a voice call connection based on the voice call identification information (“a user can issue a speech command such as "Call Jim 
Carpenter," and the digital assistant should initiate or otherwise facilitate a telephone call to a contact named Jim Carpenter.”; paragraphs 7, 8).

	As per claim 15, Sinha further discloses the intermediary unit controls a plurality of voice call interfaces simultaneously and executes a voice call connection with the plurality of service providers (paragraphs 7, 8, and 53).



	As per claim 17, Sinha further discloses the environment information includes source information (paragraph 51).

	As per claim 18, Sinha further discloses the intermediary unit includes a log recording unit that records input and output information of the interface corresponding to the task (“a record of actions taken by the digital assistant (e.g., a record of a call that the digital assistant initiated in response to a speech input, or any other action), a record of user interactions with a user device”; paragraph 102).

	As per claim 19, Sinha further discloses the task includes a main task aiming at completion of the service request, and a plurality of sub-tasks for achieving a milestone of the main task based on a progress of the main task and a plurality of responses from each of the plurality of service providers, and the intermediary unit dynamically acquires reference information of the task based on the progress of the main task and the plurality of sub- tasks, controls an output to the user and interface, and provides the terminal device of the user with a result of whether the milestone of the main task is achieved (“the system can perform one or more of the following: identifying a 

intent, inputting specific requirements from the inferred user intent into the 
task flow; executing the task flow by invoking programs, methods, services, 
APIs, or the like; and generating output responses to the user in an audible 
(e.g. speech) and/or visual form.”; paragraphs 32, 33).

	As per claims 20, 21, Sinha teaches an assistance method comprising:
by a computer, acquiring user-side information including input information input by a user (“A speech input containing a request is received from a user”; Abstract);
referring to environment information corresponding to the user; planning a task based on the user-side information and the environment information (paragraph 51);
generating a plurality of service requests based on the task; referring to a plurality of pieces of service provider information corresponding to the service request; and generating an interface to a plurality of service providers selectively corresponding to the service request (“the digital assistant should determine the user's intent (e.g., that the user wants to make restaurant reservations), and perform the actions necessary to reserve a table in accordance with the user's request…send the necessary parameters of the reservation (e.g., time, date, party size) to the online reservation interface in a format according to the API of the online reservation service”; paragraphs 7, 53, 76).
However, Sinha does not specifically teach the terminal device comprises an in-vehicle terminal device.
Kirazci et al. disclose that the client device 106 may be, for example, a standalone voice-activated speaker device, a desktop computing device, a laptop 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use an in-vehicle terminal device as taught by Kirazci et al., because that would help the automated assistant 110 manage communications with each of the multiple devices via different sessions (paragraph 43, lines 3, 4).

5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US PAP 2014/0365226) in view Kirazci et al. (US PAP 2018/0190274); and further in view of Susumu (JP 2005-122227).
As per claim 4, Sinha further discloses the user-side information is created in a language of the user, and the intermediary unit performs an intention estimation of input information included in the user-side information on the basis of the language of the user (“any information processing system that interprets natural language input in spoken and/or textual form to infer user intent, and performs actions based on the inferred user intent.”; paragraph 32).
However, Sinha does not specifically teach requesting a translation unit to translate a result of the intention estimation in a language of a manager of the work, and controls the interface on the basis of a result of the translation by the translation unit.
Susumu discloses since the web service company does not know the reservation status of individual accommodations, the contents described in the foreign language are 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to translate the result of the intention as taught by Susumu in Sihna, because that would help eliminate a failure of a paraculture including a language (paragraph 8).

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US PAP 2014/0365226) in view Kirazci et al. (US PAP 2018/0190274); and further in view of Kim (US PAP 2006/0178930).
As per claim 6, Sinha does not specifically teach the intermediary unit determines a piece of work to be reserved among the plurality of pieces of work in a reverse auction method.
Kim discloses that this reverse auction method covers some service resources like an airplane ticket selling and a hotel room reservation that its schedule and production are fixed (paragraph 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use reverse auction as taught by Kim in Sihna, because that would help improve the quality of digital assistants (paragraph 5).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658